Citation Nr: 1549394	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  04-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2014, the Board remanded this claim for further development and examination.

In the March 2011 VA Form 9, the Veteran indicated he wished to have a hearing before the Board in a local VA Office.  However, the Veteran withdrew his request for a Board hearing in April 2011 and again in August 2011.  VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

The Veteran's sleep apnea was not incurred in or caused by his military service nor was it caused or aggravated by his service-connected generalized anxiety disorder.


CONCLUSION OF LAW

Sleep apnea was not incurred during service and was not caused or aggravated by service-connected generalized anxiety disorder.  §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in the January 2010 letter to the Veteran.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the disorder, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  


Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Another theory of entitlement to service connection is secondary service connection.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition

"Secondary service connection" is a theory of entitlement addressed by regulation. It means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there is medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  38 C.F.R. § 3.310(b).

The Veteran was diagnosed with sleep apnea in a September 2009 sleep study.  Moreover, January 2010 and March 2015 VA examiners also diagnosed the Veteran with obstructive sleep apnea.  These diagnoses satisfy the first prong of the service connection claim. 

The Veteran reported to the March 2015 examiner that his obstructive sleep apnea was caused by his anxiety and depression in service, though the examiner notes the obstructive sleep apnea was not diagnosed until seven years after his discharge from active service.  However, the Veteran also contends that his sleep apnea is directly related to his service.

The January 2010 VA examiner indicated he was not aware of any medical literature that connects sleep apnea as secondary to generalized anxiety disorder.  Therefore, it was his medical opinion that it is less likely than not that the Veteran's sleep apnea is related to his service-connected generalized anxiety disorder.  He also noted that sleep apnea was diagnosed in 2009 and the generalized anxiety disorder was diagnosed in 2002.

A second VA opinion was obtained in satisfaction of the November 2014 Board remand, specifically addressing direct service connection for sleep apnea.  The March 2015 examiner opined that the Veteran's obstructive sleep apnea did not have its onset in service nor was it caused or aggravated by his generalized anxiety disorder.  In support of these opinions, the examiner indicated the Veteran's Report of Medical Examination for purposes of separation was normal for the respiratory system, with no mention of sleep apnea.  Moreover, the examiner indicated there is no evidence based medical literature that states obstructive sleep apnea is caused by or aggravated by the psychiatric condition of generalized anxiety disorder.

The Board finds the January 2010 and March 2015 examiners' opinions to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinions rendered.  Therefore, the January 2010 and March 2015 examination reports warrant significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating to his sleep apnea.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether the present sleep apnea had any incurrence during the Veteran's service or was causally related to or aggravated by the service-connected generalized anxiety disorder.  Moreover, the Board notes that the Veteran does not specifically contend, nor do the service treatment records document, that the Veteran suffered from breathing difficulty, snoring or sleep apnea while in service, to support a direct service connection claim.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea to include as secondary to service-connected generalized anxiety disorder.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for sleep apnea, including as secondary to service-connected generalized anxiety disorder, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


